Case 5:19-cr-01847 Document 20 Filed on 12/02/19 in TXSD Page 1 of 1

ited States Magistrate Court
Unite B88-SDTX

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF TEXAS DEC -2 019. 2A
LAREDO DIVISION
David J. Bradley, Clerk
Laredo Division
UNITED STATES OF AMERICA §
VS § CR. NO.: L-19-01847

MONICA CHRISTINA CANALES-RODRIGUEZ §

CONSENT TO ADMINISTRATION OF GUILTY PLEA
AND FED. R. CRIM. PROC. 11 ALLOCUTION
BY UNITED STATES MAGISTRATE JUDGE
1, MONICA CHRISTINA CANALES-RODRIGUEZ, the defendant in the above-numbered and
styled cause, with the advice of my attorney, hereby agree and consent to be advised of my rights
and to enter a voluntary plea of guilty before a United States Magistrate Judge. I understand that

the plea is subject to the approval of the United States District Court and that sentencing will be

conducted by the District Court.

SIGNED this 2nd dayof_ Decembers 2019.

Atul en

RAUL GUERRA
ATTORNEY FOR DEFENDANT

adm Yar

ASSISTANT UNITED STATES ATTORNEY
